DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I in the reply filed on 1/7/2021 is acknowledged.
Claims 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2021.
Currently claims 1-14 are elected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ruby et al. US 6,714,102 in view of Yamakawa et al. US 7,639,103.
1.	Ruby discloses a film bulk acoustic wave resonator (Figs. 2A, 2B, etc.) comprising: a piezoelectric film (212) disposed over a cavity (206), the cavity can be shaped with vertices (Col. 3 lines 7-15); and three release ports (220-228) in positions that minimize etch time to remove all sacrificial material from within the cavity (Col. 3 lines 55-65; minimize etch time and removing material are method steps in a product 
	Ruby does not disclose the cavity shaped as partial ellipse including first, second, and third vertices.
	Yamakawa discloses a film bulk acoustic wave resonator (Fig. 1) comprising: a piezoelectric film (107b) over a cavity (104b); the cavity shaped as partial ellipse including first, second, and third vertices (e.g. Fig. 1c, rightmost semi-circle 104b, with top, bottom, and rightmost points as vertices).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the cavity to be partial ellipse (e.g. semi-circle).  The modification would have been obvious because the effect of reduced overetching, reducing spurious resonance can be obtained as taught by Yamakawa (Col. 5 line 60; Col. 6 lines 12-14).
7.	The resonator of claim 1 wherein each of the three release ports are in fluid communication with an internal volume of the cavity (Ruby: see Figs. 2A,B).
8.	The resonator of claim 1 further comprising a bottom electrode (Ruby: item 214) disposed on a lower side of the piezoelectric film facing the cavity, and a top electrode (216) disposed on an upper side of the piezoelectric film opposite the lower side, 
9.	The resonator of claim 1, wherein each of the three release ports have substantially identical cross-sectional areas (Ruby: Figs. 2A,B).
10.	The resonator of claim 1, wherein a boundary of the cavity is defined by an arc extending from the first vertex to the third vertex (Yamakawa: Fig. 1; e.g. at the rightmost semi-circle, the top vertex is the first vertex and the bottom vertex is the third vertex, and an arc from the first and third vertex formed to the right side).
11.	The resonator of claim 10 wherein the second vertex is located on the arc (Yamakawa: the rightmost point on the semi-circle is the second vertex, and it is on the arc).
12.	A radio frequency filter (Ruby: Col. 1 lines 7-10) including the resonator of claim 1.
13.	An electronics module (Ruby: Col. 1 lines 7-10) including the radio frequency filter of claim 12.
14.	An electronic device (Ruby: Col. 1 lines 7-10) including the electronics module of claim 13.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238.  The examiner can normally be reached on M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W/Examiner, Art Unit 2843   

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843